Title: From John Adams to George Brinley, 19 June 1818
From: Adams, John
To: Brinley, George



Dear Sir
Quincy June 19th. 1818

I have received your Letter of the 16th. My letter to Col Daniel Putnam of the 5th. is at his and your disposal. You may publish any part of it, or the whole at your discretion.
I wish the young Gentleman of the Age would undertake an analytical Investigation of the Constitution of the Army at Cambridge and of the detachment from it at Bunkers Hill and Breeds Hill on the 16 and 17th of June.
The Army at Cambridge was not a National Army, for there was no Nation. It was not a United States Army, for there were no United States. It was not an Army of United Colonies, for if it could be Said in any Sense that the Colonies were United, the Center of their Union, the Congress at Philadelphia, had not adopted nor acknowledged The Army at Cambridge. It was not a New England Army. For New England had not Associated. New England had no legal Legislature, nor any Common executive Authority even upon the Principles of Original Authority or even of Original Power in the People.
Massachusetts had her Army, Connecticutt her Army; New Hampshire her Army, and Rhode Island her Army. These four Armies met a Cambridge and imprisoned the British Army in Boston. But who was the Sovereign of this united or rather congregated Army; and who its Commander in Chief? It had none. Putnam Poor and Green were as independent of Ward as Ward was of them. None of them but Ward was Subject to the Orders of the Massachusetts Provincial Congress. I desire to know from whom Putnam received his Commission and from whom Poor received his Commission? And I pray, let the Commissions of Ward Putnam, Poor and Green, be all produced.
Where are the Orders for taking Possession of the Heights of Charleston? Who gave those orders? The Massachusetts Provincial Congress? No. They could give no Orders but to General Ward, who could give no orders to Putnam Poor or Green. Were those Orders given by a Committee of the Massachusetts Provincial Congress? But what Authority had that Committee?
The whole Enterprise in Charleston must have been a Volunteer Enterprize, as the Army at Cambridge was a Volunteer Army.
Who was the first Officer of Massachusetts on Bunkers Hill or Breeds Hill? I have always understood, he was Collonel Pomroy or General Pomroy. Col. Prescott might be the most determined, persevering and efficatious Officer of Massachusetts, but Pomroy was certainly his Superior in Command.
But what Authority had Putnam to command Pomroy or Prescott? He offered to Submit to Warren. I am confident the Result will be to the honour of Putnam as a Statesman as well as a Warriour.
I Should be glad to know by What Authority Gerrish was cashiered? Was it by the Provincial Congress that he was prosecuted, tryed and condemned? General Washington could not order his Tryal, for he had no Authority over him.
But Sir I must Suppress a thousand questions and conclude Your humble Servant
John Adams